U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 May 5, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Hatteras Alpha Hedged Strategies Fund, Hatteras Long/Short Equity Fund, Hatteras Long/Short Debt Fund, Hatteras Hedged Strategies Fund, and Hatteras Managed Futures Strategies Fund (the “Funds”), hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April 30, 2014, and filed electronically as Post-Effective Amendment No. 51 to the Trust’s Registration Statement on FormN-1A on April 30, 2014. If you have any questions, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust
